Name: Commission Regulation (EEC) No 3665/91 of 16 December 1991 derogating from Regulation (EEC) No 2789/91 fixing the number of young male bovine animals which may be imported on special terms in the fourth quarter of 1991 and derogating from Regulation (EEC) No 2377/80 in respect of that quarter as regards the allocation of the quantities available
 Type: Regulation
 Subject Matter: trade;  trade policy;  political geography
 Date Published: nan

 No L 348/54 Official Journal of the European Communities 17. 12. 91 COMMISSION REGULATION (EEC) No 3665/91 of 16 December 1991 derogating from Regulation (EEC) No 2789/91 fixing the number of young male bovine animals which may be imported on special terms in the fourth quarter of 1991 and derogating from Regulation (EEC) No 2377/80 in respect of that quarter as regards the allocation of the quantities available HAS ADOPTED THIS REGULATION : Article 1 Application of the reduction in the levy referred to in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 2789/91 shall be suspended in respect of imports from the Soci ­ alist Federal Republic of Yugoslavia. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 13 (4), Article 15 (2) and Article 25 thereof, Whereas Council Regulation (EEC) No 3300/91 (3) suspended the trade concessions provided for by the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugos ­ lavia ; whereas the levy reduction provided for pursuant to Commission Regulation (EEC) No 2789/91 of 24 September 1991 fixing the number of young male bovine animals which may be imported on special terms in the fourth quarter of 1991 (4) shall therefore not be applied in favour of Yugoslavia ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 Article 1 shall not apply to Yugoslav ordinary products exported before the date of entry into force of this Regu ­ lation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 315, 15 . 11 . 1991 , p. 1 . (4) OJ No L 269, 25. 9. 1991 , p. 13.